Citation Nr: 0913441	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office in 
Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1944 to 
November 1945.  This matter is on appeal from the Wichita, 
Kansas Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military 
service.

2.  A current bilateral hearing loss disability is attributed 
to active service.

3.  A current tinnitus disability is attributed to active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2008).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

The Board has considered this legislation but finds that, 
given the favorable action taken herein with regard to the 
Veteran's service connection claims, no further discussion of 
the VCAA is required with respect to these issues.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

In addition, service connection for certain diseases, such as 
an organic disease of central nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

As an initial matter, the Board notes that the Veteran's 
service medical records were unavailable and appear to have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The Board 
recognizes that there is a heightened obligation to assist 
the appellant in the development of the case, a heightened 
obligation to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, where records 
are presumed to, or actually have been, destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

In the present case, the Veteran contends that his hearing 
loss and tinnitus started in service as a result of exposure 
to noise.  Specifically, at the September 2007 hearing, he 
testified that he served in combat as an armorer gunner.  
According to the Veteran's testimony, he flew 35 missions as 
a ball-turret gunner on a B-17 and, as such, was regularly 
situated between two .50 caliber machine guns that were 
"right beside both ears."  Hearing transcript (T.) at 3.  

Indeed, service personnel records show that the Veteran had 
military occupational specialties including aerial gunner and 
airplane armorer gunner.  For these reasons, the Board finds 
that the Veteran was exposed to noise during the service.  

Further, such records confirm the Veteran's combat service.  
Where, as here, a veteran served in a period of war, the 
Board shall accept as sufficient proof of service-connection 
of any disease alleged to have been incurred in such service 
satisfactory lay or other evidence, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence, and, to that end, resolve every reasonable 
doubt in favor of the Veteran.  38 U.S.C.A. 1154(b).  

        
        A.  Service Connection for Hearing Loss

As previously discussed herein, the Veteran's service 
treatment records are not available.  In this regard, the 
Board acknowledges that, at the September 2007 hearing, the 
Veteran testified that he did not suffer from hearing loss 
during service and that, in fact, he did not notice that his 
hearing was impaired until 1978.  T. 6.  

Indeed, the first objective evaluation finding of hearing 
impairment is dated in March 2005.  Audiological results from 
that evaluation are sufficient to establish a current hearing 
loss disability under 38 C.F.R. § 3.385 because his auditory 
threshold exceeded the 26-decibel minimum in three out of the 
five relevant frequencies, he had auditory thresholds in each 
ear of 40 decibels or greater, and his speech recognition 
scores were less than 94 percent.  

Further, in October 2005, the Veteran underwent another VA 
audiological evaluation.  These results also confirm the 
presence of a current hearing loss disability under 38 C.F.R. 
§ 3.385 because his auditory threshold exceeded the 
26-decibel minimum in four out of five frequencies, he had 
auditory thresholds in each ear of 40 decibels or greater, 
and his speech recognition scores were markedly lower than 94 
percent.  Therefore, the March 2005 and October 2005 
audiological evaluations establish that the Veteran has a 
current disability of bilateral hearing loss as defined by 38 
C.F.R. § 3.385.

Of further significance is the competent evidence 
demonstrating that the Veteran's bilateral hearing loss is 
causally related to active service.  In this regard, the 
Board acknowledges that, in the October 2005 report, the VA 
audiologist initially opined that she could not "resolve 
this issue [concerning the etiology of the Veteran's hearing 
loss] without resorting to speculation."  The audiologist, 
however, then went on to explain that the Veteran's "current 
hearing loss is worse than a hearing loss that would be 
considered age related."  The VA audiologist also opined 
that "the noise this [V]eteran was exposed to in the service 
could have caused his hearing loss."  No conflicting medical 
opinions are present.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and VA opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b).  The appeal 
is granted as to bilateral hearing loss.  

        B.  Service Connection for Tinnitus

As previously discussed, no service treatment records are 
available.  The Veteran did not testify to a date when he 
first noticed tinnitus, although he testified that he 
currently experiences ringing and buzzing in his ears.  T. 8.  

The first diagnosis of tinnitus is dated in March 2005.  
Further, the October 2005 examining VA audiologist confirmed 
the presence of tinnitus.  Therefore, the Board finds that 
the Veteran has tinnitus.  

Of further significance is the competent evidence of record 
demonstrating that the Veteran's tinnitus is causally related 
to active service.  Specifically, in the October 2005 report, 
the examining VA audiologist initially opined that she could 
not "resolve this issue [concerning the etiology of the 
Veteran's tinnitus] without resorting to speculation."  She 
then went on, however, to explain that "the noise this 
[V]eteran was exposed to in the service could have caused his 
hearing loss and tinnitus."  No conflicting medical opinions 
are present. 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and VA opinion of record that is favorable to the 
Veteran, based on a rational lack of credibility or probative 
value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports service connection for 
tinnitus.  38 U.S.C.A. § 5107(b).  The appeal is granted as 
to tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


